Dissenting opinion by
Judge O’Rear:
While I concur in the majority opinion upon all its conclusions of the law, I dissent from the finding that the crossing in question is “reasonable and feasible,” as contemplated by section 216 of the Constitution. *800In my opinion, the record discloses such a state of facts as to show that the proposed crossing is both unreasonable and not feasible, and,'further, that there is another point where the crossing could be effected that is both reasonable and feasible, and that the chancellor should, under principles of equity, as between these litigants, as well as upon grounds of safety of those using the care of the respective railways, have granted and perpetuated the injunction sought.
Judge l)u Relie concurs in this dissent. Judge Guffy also concurs in this dissent, save he is not satisfied as to all .the conclusions of law stated in the majority opinion.